Name: Commission Regulation (EC) No 1780/97 of 15 September 1997 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure
 Type: Regulation
 Subject Matter: budget;  EU finance;  agricultural policy; NA
 Date Published: nan

 Avis juridique important|31997R1780Commission Regulation (EC) No 1780/97 of 15 September 1997 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure Official Journal L 252 , 16/09/1997 P. 0020 - 0023COMMISSION REGULATION (EC) No 1780/97 of 15 September 1997 laying down detailed rules for the application of Council Regulation (EC) No 723/97 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 723/97 of 22 April 1997 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure (1), and in particular Article 6 thereof,Whereas Regulation (EC) No 723/97 provides specifically that the Community may contribute to the financing of certain expenditure incurred by the Member States for the initial costs of the creation or reorganization of inspection services and the cost of training, briefing and equipping the staff of the departments involved in the reinforcement measures; whereas the detailed rules of application should specify what expenditure is eligible for Community assistance in order to ensure uniform application of the scheme;Whereas the Commission allocates the amount of the Community contribution each year among the Member States which so request; whereas the conditions for making and sending this request should be laid down;Whereas the date of entry into force of Regulation (EC) No 723/97 was too late in the year for the Member States to submit by 1 June 1997 their action programmes for the 1998 year, as required by Article 2 of that Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1 1. New action programmes referred to in Article 1 (1) of Regulation (EC) No 723/97 shall be limited to the control measures required by Community legislation which enters into force after 15 October 1996.2. The initial costs referred to in Article 1 (2) of the same Regulation shall be limited to the costs of new action programmes which are additional to the costs which would have been incurred without the implementation of the new action programme, shall not comprise the emoluments of inspectors, and shall be limited to costs incurred within three years of entry into force of the new Community obligations.3. 'Equipment and facilities`, as referred to in Article 1 (2) of Regulation (EC) No 723/97, shall mean all data-processing equipment, including software, telecommunications equipment such as telephones, telex and fax machines and the costs of installing such equipment, not including the usual office equipment and furniture.4. The training and briefing costs referred to in Article 1 (2) of Regulation (EC) No 723/97 shall comprise all actual expenditure arising from the organization of training courses and seminars of at least one day's duration, including the fees of the trainers, the travel costs of the agents attending and the documentation provided, as well as the cost of disclosing specialized information.Article 2 1. Member States shall submit their action programmes for the first and second year of application of Regulation (EC) No 723/97 before the end of the second month following the date of entry into force of this Regulation. Only expenditure committed after 1 January 1997 is eligible for co-finance by the Community.Estimates shall be drawn up in accordance with the table in the Annex.2. Within three months of receiving the action programmes, the Commission shall, on the basis of the information given, set, in each Member State's national currency, the maximum amount of the Community's financial contribution.The Commission shall inform the Member States in question of any expenditure which is not accepted for Community financing, and of the reasons therefore.3. Not later than 31 May each year, each Member State shall present the Commission with a statement of the expenditure incurred during the previous calendar year. The Community's financial participation rate set as provided in Article 4 (2) of the abovementioned Regulation shall apply to this expenditure, limited to the amounts presented in the action programmes and not considered ineligible by the Commission.This statement shall be drawn up in accordance with the table in the Annex.Article 3 The maximum amount set as provided for in Article 4 (2) of Regulation (EC) No 723/97, as reduced by any unused amount set for the previous year, shall be included in the expenditure referred to in Article 7 of Commission Regulation (EC) No 296/96 (2), in the month in which it is set by the Commission.Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 108, 25. 4. 1997, p. 6.(2) OJ L 39, 17. 2. 1996, p. 5.ANNEX Annual estimate/declaration (1) of expenditure required to carry out the action programmes introduced pursuant to Regulation (EC) No 723/97 >START OF GRAPHIC>>END OF GRAPHIC>(1) Delete as appropriate.